Name: Commission Regulation (EC) NoÃ 826/2007 of 13 July 2007 concerning the 35th special invitation to tender opened under the standing invitation to tender provided for in Regulation (EC) NoÃ 1898/2005, Chapter II
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic policy;  prices;  foodstuff;  trade policy
 Date Published: nan

 14.7.2007 EN Official Journal of the European Union L 184/8 COMMISSION REGULATION (EC) No 826/2007 of 13 July 2007 concerning the 35th special invitation to tender opened under the standing invitation to tender provided for in Regulation (EC) No 1898/2005, Chapter II THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 10 thereof, Whereas: (1) In accordance with Commission Regulation (EC) No 1898/2005 of 9 November 2005 laying down detailed rules for implementing Council Regulation (EC) No 1255/99 as regards measures for the disposal of cream, butter and concentrated butter on the Community market (2), the intervention agencies may sell by standing invitation to tender certain quantities of butter of intervention stocks that they hold and may grant aid for cream, butter and concentrated butter. Article 25 of that Regulation lays down that in the light of the tenders received in response to each individual invitation to tender a minimum selling price shall be fixed for butter and maximum aid shall be fixed for cream, butter and concentrated butter. It is further laid down that the price or aid may vary according to the intended use of the butter, its fat content and the incorporation procedure. The amount of the processing security as referred to in Article 28 of Regulation (EC) No 1898/2005 should be fixed accordingly. (2) On the basis of the examination of the offers received, the tendering procedure should not proceed. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 For the 35th individual invitation to tender under the standing invitation to tender provided for in Regulation (EC) No 1898/2005 Chapter II, the tendering procedure should not proceed. Article 2 This Regulation shall enter into force on 14 July 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 308, 25.11.2005, p. 1. Regulation as last amended by Regulation (EC) No 2107/2005 (OJ L 337, 22.12.2005, p. 20).